EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quinghong Xu on 27 July 2022.
The application has been amended as follows: 
IN THE CLAIMS

Rejoinder of the Non-Elected Species Claims
Claims 1, 6-15 and 17 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 1 February 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species I-IV is withdrawn.  Claims 8-15, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim..
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following listing of the claims replaces all prior versions and listing of the claims in the application:

1. (Currently Amended) A scroll compressor for vehicles, comprising:
a housing cover;
a housing including a first opening to form a receiving space;
a compressing mechanism, wherein the compressing mechanism comprises a fixed scroll plate and an orbiting scroll plate;
an electrical machinery mechanism including a rotor and a stator, wherein the electrical machinery mechanism, located in the receiving space, drives the compressing mechanism to rotate;
an upper holder fixed to 
a lower holder being fixed to the upper holder via the stator;
wherein the stator is coupled to a binding post by lead-out wires, and the binding post, away from a bottom wall of the housing, is located between an inner wall of the housing and an outer wall of the stator, the binding post is located on 
wherein the binding post is installed with and coupled to the lead-out wires of stator before a closed cavity is formed between the housing and 
wherein, the fixed scroll plate comprises a low-pressure side of scroll wraps and a high-pressure side, opposite to the scroll wraps, wherein the low pressure side of the fixed scroll plate is facing to the first opening of the housing to form the receiving space; the orbiting scroll plate is located in the receiving space, and comprises a side, facing the scroll wraps of the fixed scroll plate, of scroll wraps, wherein a compression chamber is formed between the scroll wraps of the fixed scroll plate and the scroll wraps of the orbiting scroll plate;
wherein, the housing cover faces the first opening of the housing to form the receiving space; the housing cover comprises at least one through hole for the pins of the binding post to pass through and a groove, wherein the groove surrounds the at least one through hole in the housing cover, and the groove faces an opening of the electrical machinery mechanism; and a surface of the end plate, away from a surface of the electrical machinery mechanism, is contacted with a bottom wall of the groove.

2. (Canceled) 

3. (Canceled) 

4. (Canceled) 

5. (Canceled) 

6. (Currently Amended) The scroll compressor for vehicles of claim [[5]]1, wherein the lead-out wires comprise terminals, electrically coupled to the pin, and an insulation cover;
wherein the pins, located between the insulation cover and the end plate, are surrounded by insulation sleeves.

7. (Previously Amended) The scroll compressor for vehicles of claim 6, wherein the internal diameter of the insulation sleeves is less than the outer diameter of the pin.

8. (Currently Amended) The scroll compressor [[of]]for vehicles of claim [[2]]1, wherein,
the upper holder comprises a first side, fixed to the fixed scroll plate, a second side, being opposite to the first side, and a plurality of upper-holder bosses disposed on the second side of the upper holder, wherein each of the upper-holder bosses includes a threaded hole;
the stator includes a plurality of first bolt-through holes corresponding to the threaded holes;
the lower holder includes a plurality of second bolt-through holes corresponding to the threaded holes; and
a plurality of bolts being respectively through the second bolt-through holes, the first bolt-through holes and the threaded holes for fixing the upper holder, the stator and the lower holder.

9. (Currently Amended) The scroll compressor [[of]]for vehicles of claim 8, wherein the scroll compressor further comprises:
a plurality of guide pillars each respectively including an axial through hole, wherein one of the plurality of bolts [[the bolt]] goes through [[the]] each guide pillar, and the guide pillars [[is]]are located between the bolts and an inner wall of the first bolt-through holes of the stator;
wherein a terminal of the guide pillars abuts the upper holder, and the other terminal of the guide pillars abuts the lower holder.

10. (Currently Amended) The scroll compressor [[of]]for vehicles of claim 9, wherein an axial length of the guide pillars [[is]]are greater than an axial length of the first bolt-through hole.

11. (Currently Amended) The scroll compressor [[of]]for vehicles of claim [[2]]8, wherein  each of the plurality of bolts [[is]]are through the upper holder and screwed in the threaded holes of the fixed scroll plate to fix the upper holder and the low-pressure side of the fixed scroll plate.

12. (Currently Amended) A scroll compressor [[of]]for vehicles of 

13. (Currently Amended) The scroll compressor [[of]]for vehicles of claim 12, wherein the controller chamber includes a second opening, and the scroll compressor further comprises:
a controller-chamber cover for sealing the second opening; and
at least one electric controlling component disposed in the controller chamber located between the controller-chamber cover and the retaining wall.

14. (Currently Amended) The scroll compressor [[of]]for vehicles of claim 13, wherein the retaining wall includes a reentrant facing an opening of the controller chamber; and
the electric controlling components include:
a first electric controlling component disposed in the reentrant; and
a second electric controlling component being patched with a portion of the retaining wall, wherein the portion of the retaining wall is located outside of the reentrant.  

15. (Currently Amended) The scroll compressor [[of]]for vehicles of claim 14, wherein the first electric controlling component includes at least one of capacitors, inductors and relays, and the second controlling component includes power components contacted with the retaining wall.

16. (Canceled) 

17. (New) A scroll compressor for vehicles, comprising:
a housing including a first opening to form a receiving space;
a compressing mechanism, wherein the compressing mechanism comprises a fixed scroll plate and an orbiting scroll plate, the fixed scroll plate comprises a low-pressure side of scroll wraps and a high-pressure side, opposite to the scroll wraps;
an electrical machinery mechanism including a rotor and a stator, wherein the electrical machinery mechanism, located in the receiving space, drives the compressing mechanism to rotate;
an upper holder fixed to the low-pressure side of the fixed scroll plate; and
a lower holder being fixed to the upper holder via the stator;
wherein the stator is coupled to a binding post by lead-out wires, and the binding post, away from a bottom wall of the housing, is located between an inner wall of the housing and an outer wall of the stator, the binding post is located on the fixed scroll plate, wherein the stator and the binding post are installed to the fixed scroll plate, and a distance between an outlet of the lead-out wires and the binding post is constant during an assembling process of the binding post and the lead-out wires;
wherein the binding post is installed with and coupled to the lead-out wires of stator before a closed cavity is formed between the housing and the fixed scroll plate, the binding post comprises pins and an end plate with through holes, the pins pass through the through holes; a length of the lead-out wires is just enough for connecting the pins of the binding post to terminals of the lead-out wires;
wherein, the low-pressure side of the fixed scroll plate is facing to the first opening of the housing to form the receiving space; the orbiting scroll plate is located in the receiving space, and comprises a side, facing the scroll wraps of the fixed scroll plate, of scroll wraps, wherein a compression chamber is formed between the scroll wraps of the fixed scroll plate and the scroll wraps of the orbiting scroll plate; the fixed scroll plate comprises at least one through hole which allows the pin of the binding post to go through and a groove surrounded the through hole, in the fixed scroll plate, and the groove is facing toward to an opening of the electrical machinery mechanism; a surface of the end plate, away from a surface of the electrical machinery mechanism, is contacted with a bottom wall of the groove.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746